Case: 09-31126 Document: 00511316326 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010

                                       No. 09-31126                         Lyle W. Cayce
                                                                                 Clerk

VINCENT MAURICE HARRIS,

                                                   Plaintiff-Appellant
v.

BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY &
AGRICULTURAL & MECHANICAL COLLEGE, on behalf of LSU Health
Science Center Shreveport,
                               Defendant-Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 5:08-cv-737


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Vincent Maurice Harris (“Harris”) appeals the district court’s grant of
summary judgment and denial of his motion for recusal. For the following
reasons, we AFFIRM.
                           FACTS AND PROCEEDINGS
       Harris was employed by the Central Medical Supply Department at
Louisiana State University Health Sciences Center-Shreveport from August


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-31126 Document: 00511316326 Page: 2 Date Filed: 12/08/2010




                                      No. 09-31126

2005 until December 2007. In May 2008, Harris, proceeding pro se, filed a
lawsuit against the Board of Supervisors of Louisiana State University and
Agricultural and Mechanical College (“LSU”) and Louisiana State University
Health Sciences Center-Shreveport (collectively “LSUHSC-S”), asserting claims
of sex discrimination, hostile work environment, and retaliation. LSUHSC-S
moved for summary judgment on the grounds that Harris had not exhausted his
administrative remedies and that he could not establish a prima facie case as to
any of his claims. On October 20, 2009, the district court granted summary
judgment in favor of LSUHSC-S and entered a final judgment. Harris
subsequently filed a motion for recusal of the presiding judge, Judge S. Maurice
Hicks, Jr. (“Judge Hicks”). Harris’s motion stated that Judge Hicks should have
recused himself pursuant to 28 U.S.C. § 455(a) because Judge Hicks was
affiliated with LSU and argued that the final judgment should be vacated. The
district court construed the motion for recusal as a motion for relief from final
judgment under Rule 60(b) of the Federal Rules of Civil Procedure and denied
it, stating that “there is no evidence that [Judge Hicks’s] affiliation [with LSU]
is sufficient to undermine confidence in the impartiality of the proceedings.”
Harris, pro se, appeals the district court’s denial of his motion for recusal.1
                            LAW AND ANALYSIS
       28 U.S.C. § 455(a) provides that a judge “shall disqualify himself in any
proceeding in which his impartiality might reasonably be questioned.” “A party



       1
        Although Harris has appealed the entry of summary judgment, he has failed to raise
any arguments in support of that appeal. Because issues not briefed on appeal are waived, see
United States v. Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000), Harris has waived any
argument concerning the district court’s grant of summary judgment and this court considers
only the recusal issue.

                                             2
     Case: 09-31126 Document: 00511316326 Page: 3 Date Filed: 12/08/2010




                                     No. 09-31126

seeking such disqualification must show that, if a reasonable man knew of all
the circumstances, he would harbor doubts about the judge’s impartiality.”
Travelers Ins. Co. v. Liljeberg Enterprises, Inc., 38 F.3d 1404, 1408 (5th Cir.
1994) (citation omitted). The object of this provision is to “avoid even the
appearance of partiality.” Patterson v. Mobil Oil Corp., 335 F.3d 476, 484 (5th
Cir. 2003) (quoting Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847,
860 (1988)).
      “Although § 455 does not speak to vacating a judgment, Rule 60(b)(6), in
conjunction with § 455, does provide ‘a procedure whereby, in appropriate cases,
a party may be relieved of a final judgment.’” Travelers Ins. Co., 38 F.3d 1404 at
1408 (quoting Liljeberg, 486 U.S. at 863); see also Patterson, 335 F.3d at 485
(“Although we conclude that [the district judge] should have stood recused under
§ 455(a), we do not automatically vacate the rulings issued after he should have
recused    himself.”).   Rule    60(b)(6)   is   only   invoked    in   “extraordinary
circumstances.” Rocha v. Thaler, 619 F.3d 387, 400 (5th Cir. 2010). “[D]enial of
a [Rule] 60(b)(6) motion is reviewed only for abuse of discretion.” Travelers Ins.
Co., 38 F.3d at 1408. “Therefore, ‘[i]t is not enough that the granting of relief
might have been permissible, or even warranted—denial must have been so
unwarranted as to constitute an abuse of discretion.’” Id. (quoting Seven Elves,
Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. Unit A. 1981)).
      Rule 60(b)(6) provides that “[o]n motion and just terms, the court may
relieve a party or its legal representative from a final judgment, order, or
proceeding for . . . any . . . reason that justifies relief.” F ED. R. C IV. P. 60(b)(6).
“[I]n determining whether a judgment should be vacated for a violation of
§ 455(a), it is appropriate to consider the risk of injustice to the parties in the


                                            3
     Case: 09-31126 Document: 00511316326 Page: 4 Date Filed: 12/08/2010




                                         No. 09-31126

particular case, the risk that the denial of relief will produce injustice in other
cases, and the risk of undermining the public’s confidence in the judicial
process.” Liljeberg, 486 U.S. at 864 (citations omitted).
       A. Section 455(a)
       Harris presents several arguments that Judge Hicks’s recusal was
warranted under § 445(a). His motion for recusal and accompanying affidavit
state that Judge Hicks is an alumnus of LSU. Being an alumnus of a university
does not preclude a judge from presiding over a case involving that university
under § 445(a). See, e.g., Levitt v. University of Texas at El Paso, 847 F.2d 221,
225–26 & n.13 (5th Cir. 1988); Lunde v. Helms, 29 F.3d 367, 370–71 (8th Cir.
1994); Wu v. Thomas, 996 F.2d 271, 274–75 & n.7 (11th Cir. 1993).
       The affidavit and the briefing filed by Harris before this court asserted
that Judge Hicks is a “trustee” of LSU. Under 28 U.S.C. § 455(b)(5)(i), a judge’s
recusal is required if the judge is a trustee of a party. See also Liljeberg, 486 U.S.
at 865–66. Recusal would also be required under § 455(a) because a trustee
relationship would create the appearance of partiality. LSUHSC-S stated that
Judge Hicks is not a member of the Board of Supervisors, which manages and
supervises LSU. See L A. C ONST. art 8, § 7. This court takes judicial notice of the
fact that LSU is managed by the Board of Supervisors, rather than a board of
trustees, see id., and that Judge Hicks is not a member of the Board of
Supervisors of LSU.2


       2
          Judicial notice may be taken of any fact “not subject to reasonable dispute in that it
is either (1) generally known within the territorial jurisdiction of the trial court or (2) capable
of accurate and ready determination by resort to sources whose accuracy cannot reasonably
be questioned.” FED . R. EVID . 201(b). An appellate court may take judicial notice of facts, even
if such facts were not noticed by the trial court. United States v. Herrera-Ochoa, 245 F.3d 495,
501 (5th Cir. 2001) (citing FED . R. EVID . 201(f)); see Government of the Canal Zone v. Burjan

                                                4
     Case: 09-31126 Document: 00511316326 Page: 5 Date Filed: 12/08/2010




                                     No. 09-31126
      Harris stated in his motion for recusal that Judge Hicks is a “member” of
the “LSU Law Center Alumni Board of Trustees.” This court also takes judicial
notice of the fact that Judge Hicks is a member of the LSU Law Center Alumni
Board of Trustees.3 The LSU Law Center is not a party, and Harris has not
provided any information with respect to this affiliation. Harris has not “show[n]
that, if a reasonable man knew of all the circumstances, he would harbor doubts
about the judge’s impartiality.” Travelers Ins. Co., 38 F.3d at 1408.
      B. Rule 60(b)
      Next, the court considers whether the district court abused its discretion
in denying Harris’s motion for recusal, which it properly construed as a Rule
60(b) motion. Harris has failed to identify a violation of § 455(a). There is no risk
of injustice to the parties in this case or in other cases, and there is no danger
that the public’s confidence in the judicial process would be undermined. The
district court did not abuse its discretion in denying Harris’s motion to vacate.
      The motion for summary judgment and the motion for recusal are
AFFIRMED.




V., 596 F.2d 690, 694 (5th Cir. 1979). That Judge Hicks was not a member of the Board of
Supervisors when he presided over this case is capable of accurate and ready determination
by reference to the LSU Board of Supervisors’ website and meeting minutes, sources whose
accuracy cannot reasonably be challenged. See LOUISIANA BOARD OF SUPERVISORS , MEM BERS ,
http://www.lsusystem.edu/boardofsupervisors/members (last visited November 18, 2010);
 LOUISIANA BOARD OF SUPERVISORS , M INUTES ,
http://www.lsusystem.edu/boardofsupervisors/minutes (last visited November 18, 2010); see
e.g., MINUTES , REGULAR BOARD MEETING , OCTOBER 9, 2009,
http://www.lsusystem.edu/userfiles/file/minutes/minutes_oct2009.pdf (last visited November
18, 2010).
      3
        See LSU LAW CENTER , ALUM NI RELATIONS , BOARD OF TRUSTEES ,
http://www.law.lsu.edu/index.cfm?geaux=alumni.boardoftrustees (last visited November 18,
2010).

                                            5